Exhibit 10.3


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE AGREEMENT)),
IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
Principal Amount: $250,000.00
Issue Date: March 28, 2016



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, IDdriven, Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Susannah Forest, or registered assigns (the
“Holder”) on May 1, 2017 (the “Maturity Date”) $250,000.00 (the “Principal
Amount”), and to pay interest on the outstanding Principal Amount at the rate of
ten percent (10.0%) per annum (the “Note”).  Interest shall commence accruing on
the date hereof (the “Issue Date”), computed on the basis of a 365-day year and
the actual number of days elapsed, provided that any payment otherwise due on a
Saturday, Sunday or legal Bank holiday may be paid on the following business
day.  Interest shall be payable on the Maturity Date and on each Conversion Date
(with respect only to the Principal Amount being converted) (each such date, a
“Interest Payment Date”) (if any Interest Payment Date is not a Trading Day, the
applicable payment shall be due on the next succeeding Trading Day) in cash, or
at the Holder’s option, such interest shall be accreted to, and increase, the
outstanding Principal Amount.  All payments due hereunder, shall be made in
lawful money of the United States of America.


The following terms shall apply to this Note:


Section 1.                                        Definitions. For the purposes
hereof, the definitions set forth in Exhibit A shall have the meanings set forth
in such exhibit.


Section 2.                                        Interest.


a)    Interest Calculations. Interest shall cease to accrue with respect to any
Principal Amount converted, provided that, the Company actually delivers the
Conversion Shares within the time period required by Section 4(c)(i) herein. 
Except as otherwise provided herein, if at any time the Company pays interest
partially in cash and partially through accretion to the Principal Amount, then
such payment shall be distributed ratably among the Holders based upon the
aggregate principal amount of the Company’s convertible debt outstanding held by
each Holder on such Interest Payment Date.


b)    Late Fees. Any interest that are not paid within three Trading Days
following a Interest Payment Date shall continue to accrue and shall entail a
late fee, which must be paid in cash, at the rate of 18% per annum or the lesser
rate permitted by applicable law which shall accrue daily from the Interest
Payment Date through and including the date of actual payment in full.
1

--------------------------------------------------------------------------------


c)    Other Securities. So long as any of the Notes shall remain outstanding,
neither the Company nor any Subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any Junior Securities. So long as any
of the Notes shall remain outstanding, neither the Company nor any Subsidiary
thereof shall directly or indirectly pay or declare any dividend or make any
distribution upon, nor shall any distribution be made in respect of, any Junior
Securities as long as any interest due on the Notes remain unpaid, nor shall any
monies be set aside for or applied to the purchase or redemption (through a
sinking fund or otherwise) of any Junior Securities or shares pari passu with
the Notes.


Section 3.                                        Liquidation. Upon any
liquidation, dissolution or winding-up of the Company, whether voluntary or
involuntary (a “Liquidation”), the Holders shall be entitled to receive out of
the assets, whether capital or surplus, of the Company an amount equal to the
Principal Amount, plus any accrued and unpaid interest thereon and any other
fees or liquidated damages then due and owing thereon under this Note before any
distribution or payment shall be made to the holders of any Junior Securities,
and if the assets of the Company shall be insufficient to pay in full such
amounts, then the entire assets to be distributed to the Holders shall be
ratably distributed among the Holders in accordance with the respective amounts
that would be payable on such Notes if all amounts payable thereon were paid in
full.  A Fundamental Transaction or Change of Control Transaction shall not be
deemed a Liquidation. The Company shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.


Section 4.                                        Conversion.


a)    Conversions at Option of Holder. The Holder shall have the right at any
time and from time to time from and after the Issue Date at the option of the
Holder thereof, to convert all or a part of the outstanding and unpaid principal
amount of this Note, accrued and unpaid interest and such other amounts as may
due to the Holder under this Note (the “Indebtedness”) into that number of
shares of Common Stock (subject to the limitations set forth in Section 4(d))
determined by dividing the amount to be converted by the Conversion Price (the
“Conversion Shares”). Holders shall effect conversions by providing the Company
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the amount to be
converted, the principal balance of the Note outstanding prior to the
conversion, the amount of accrued interest and other amounts due under this
Note, the number of shares of Common Stock owned subsequent to the conversion at
issue and the date on which such conversion is to be effected, which date may
not be prior to the date the applicable Holder delivers by facsimile such Notice
of Conversion to the Company (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion to the Company is deemed
delivered hereunder. No ink-original Notice of Conversion shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Conversion form be required.  The calculations and entries set
forth in the Notice of Conversion shall control in the absence of manifest or
mathematical error.


b)    Conversion Price.  The conversion price (the “Conversion Price”) shall
equal 75% multiplied by the volume weighted average price of the Common Stock
for the ten (10) Trading Days immediately prior to the applicable Conversion
Date, subject to adjustment herein but in no event: (i) lower than $4,000,000
divided by the total number of shares of Common Stock outstanding immediately
prior to the Conversion Date; or (ii) greater than $12,000,000 divided by the
total number of shares of Common Stock outstanding immediately prior to the
Conversion Date.


c)    Mandatory Conversion. The Indebtedness shall automatically convert into
shares of the Company’s Common Stock at the Conversion Price without any action
of the Holder upon the occurrence of any of the following events after the Issue
Date: (i) the completion of a public offering of the Company’s securities for
gross proceeds of at least $5,000,000 pursuant to an effective registration
statement under the Securities Act (a “Public Offering”); or (ii) the Company
completes one or more financing transactions for gross proceeds of at least
$5,000,000 (a “Financing Transaction”).
2

--------------------------------------------------------------------------------



d) Mechanics of Conversion



i.            Delivery of Conversion Shares Upon Conversion. Not later than
three (3) Trading Days after each Conversion Date (the “Share Delivery Date”),
the Company as soon as permitted under applicable law shall immediately issue to
the converting Holder (A) the number of Conversion Shares being acquired upon
the conversion of the Indebtedness which, on or after the earlier of (i) six
month anniversary of the Issue Date or (ii) the effective date, shall be free of
restrictive legends and trading restrictions., and (B) a bank check in the
amount of accrued and unpaid interest, if such amount is paid in cash.  If the
Common Stock is listed or quoted for public trading, the Company may deliver the
Conversion Shares required to be delivered by the Company under this Section 4
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.


ii.            INTENTIONALLY DELETED.


iii.            Obligation Absolute; Partial Liquidated Damages.  The Company’s
obligation to issue and deliver the Conversion Shares upon conversion of the
Indebtedness in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by a Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by such Holder or any other Person of any obligation to the Company or
any violation or alleged violation of law by such Holder or any other person,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Company to such Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action that the Company may have against such
Holder.  In the event a Holder shall elect to convert any or all of the
Indebtedness, the Company may not refuse conversion based on any claim that such
Holder or anyone associated or affiliated with such Holder has been engaged in
any violation of law, agreement or for any other reason, unless an injunction
from a court, on notice to Holder, restraining and/or enjoining conversion of
all or part of the Note held by such Holder shall have been sought and obtained,
and the Company posts a surety bond for the benefit of such Holder in the amount
of 150% of the Indebtedness which is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the
underlying dispute and the proceeds of which shall be payable to such Holder to
the extent it obtains judgment.  In the absence of such injunction, the Company
shall issue Conversion Shares and, if applicable, cash, upon a properly noticed
conversion. If the Company fails to deliver to a Holder such Conversion Shares
pursuant to Section 4(c)(i) on the second Trading Day after the Share Delivery
Date applicable to such conversion, the Company shall pay to such Holder, in
cash, as liquidated damages and not as a penalty, for each $5,000 of
Indebtedness being converted, $50 per Trading Day (increasing to $100 per
Trading Day on the third Trading Day and increasing to $200 per Trading Day on
the sixth Trading Day after such damages begin to accrue) for each Trading Day
after such second Trading Day after the Share Delivery Date until such
Conversion Shares are delivered or Holder rescinds such conversion.  Nothing
herein shall limit a Holder’s right to pursue actual damages or declare a
Triggering Event pursuant to Section 10 hereof for the Company’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.


iv.            Compensation for Buy-In on Failure to Timely Deliver Conversion
Shares Upon Conversion. In addition to any other rights available to the Holder,
if the Company fails for any reason to deliver to a Holder the applicable
Conversion Shares by the Share Delivery Date pursuant to Section 4(c)(i), and if
after such Share Delivery Date such Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the Conversion Shares which such Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to such Holder (in addition to any other
remedies available to or elected by such Holder) the amount, if any, by which
(x) such Holder’s total purchase price (including any brokerage commissions) for
the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of shares of Common Stock that such Holder was entitled to receive from
the conversion at issue multiplied by (2) the actual sale price at which the
sell order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) reduce the Principal Amount equal to the amount
submitted for conversion (in which case, such conversion shall be deemed
rescinded).
3

--------------------------------------------------------------------------------

For example, if a Holder purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of the Note with respect to which the actual sale price of the
Conversion Shares (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Company shall be required to pay such Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to such Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Conversion Shares upon conversion of the shares of Preferred Stock as required
pursuant to the terms hereof.


v.            Duly Authorized. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable and, if the Conversion Shares Registration
Statement is then effective under the Securities Act, shall be registered for
public resale in accordance with such Conversion Shares Registration Statement.


vi.            Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Note.   As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.


vii.            Transfer Taxes and Expenses.  The issuance of Conversion Shares
on conversion of this Note shall be made without charge to any Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such Conversion Shares, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such Conversion Shares upon conversion in a
name other than that of the Holders of the Notes and the Company shall not be
required to issue or deliver such Conversion Shares unless or until the Person
or Persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


viii.            Beneficial Ownership Limitation.  The Company shall not effect
any conversion of the Note, and a Holder shall not have the right to convert any
portion of the Note, to the extent that, after giving effect to the conversion
set forth on the applicable Notice of Conversion, such Holder (together with
such Holder’s Affiliates, and any Persons acting as a group together with such
Holder or any of such Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Note with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) conversion of the remaining, unconverted
Indebtedness held by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, the Note)
beneficially owned by such Holder or any of its Affiliates.
4

--------------------------------------------------------------------------------

Except as set forth in the preceding sentence, for purposes of this Section
4(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder.  To
the extent that the limitation contained in this Section 4(d) applies, the
determination of whether the Note is convertible (in relation to other
securities owned by such Holder together with any Affiliates) and what amounts
are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the Note may be converted (in relation to other
securities owned by such Holder together with any Affiliates) and how much of
the Note is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, each Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination.  In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder. 
For purposes of this Section 4(d), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the Commission, as the case may
be, (ii) a more recent public announcement by the Company or (iii) a more recent
written notice by the Company or the Company's transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including the Note, by such Holder or its Affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of the Note held by the
applicable Holder.  A Holder, upon not less than 61 days’ prior notice to the
Company, may increase or decrease the Beneficial Ownership Limitation provisions
of this Section 4(d) applicable to its Note provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
provisions of this Section 4(d) shall continue to apply.  Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company and shall only apply to such Holder and no other Holder.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of the Note.


ix.            Authorized Shares. During the period when any of the Principal
Amount or accrued interest under the Note remains outstanding, the Company will
reserve from its authorized and unissued Common Stock a sufficient number of
shares, free from preemptive rights, to provide for the issuance of a number of
Conversion Shares equal to the number of Conversion Shares issuable upon the
full conversion of this Note (the “Reserved Amount”).  The Reserved Amount shall
be recalculated each month and the Company shall notify its transfer agent and
the Holder in writing by the first day of the following month of the new
Reserved Amount.  In the event that the Company shall be unable to reserve the
entirety of the Reserved Amount (the “Reserve Amount Failure”), the Company
shall promptly take all actions necessary to increase its authorized share
capital to accommodate the Reserved Amount (the “Authorized Share Increase”),
including without limitation, all board of directors actions and approvals and
promptly (but no less than 60 days following the calling and holding a special
meeting of its shareholders no more than 60 days following the Reserve Amount
Failure to seek approval of the Authorized Share Increase via the solicitation
of proxies.  Notwithstanding the foregoing, in no event shall the Reserved
Amount be lower than the initial Reserved Amount, regardless of any prior
conversions.
5

--------------------------------------------------------------------------------

 The Company represents that upon issuance, the Conversion Shares will be duly
and validly issued, fully paid and non-assessable. In addition, if the Company
shall issue any securities or make any change to its capital structure which
would change the number of Conversion Shares into which this Note shall be
convertible at the then current Conversion Price, the Company shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of this Note. The Company (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the
Conversion Shares or instructions to have the Conversion Shares issued as
contemplated by Section 4(ix) hereof, and (ii) agrees that its issuance of
shares of the Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates or cause the
Company to electronically issue shares of Common Stock to execute and issue the
necessary certificates for the Conversion Shares or cause the Conversion Shares
to be issued as contemplated by Section 4(ix) hereof in accordance with the
terms and conditions of this Note.


Section 5.                          Certain Adjustments.


a)    Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any other Common Stock Equivalents (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon conversion of, or
payment of a dividend on, this Note), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
a reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event. 
Any adjustment made pursuant to this Section 5(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re‑classification.


b)    Pro Rata Distributions. During such time as this Note is outstanding, if
the Company declares or makes any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of shares of Common Stock, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete Conversion of this Note (without regard to any
limitations on Conversion hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).


c)    INTENTIONALLY DELETED.


d)    Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
6

--------------------------------------------------------------------------------


e)    Notice to the Holders.


i.    Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.


ii.    Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to each Holder at its last address as it
shall appear upon the stock books of the Company, at least twenty (20) calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice.  To the extent that any notice provided
hereunder constitutes, or contains, material, non-public information regarding
the Company or any of the Subsidiaries, the Company shall simultaneously file
such notice with the Commission pursuant to a Current Report on Form 8-K,
provided that the requirement in this sentence shall only apply if any of the
Company’s securities are listed or quoted for public trading.  Subject to the
approval of the shareholders of the Company, which the undersigned agree to
promptly carry out, the Holder shall remain entitled to convert the Conversion
Amount of this Note (or any part hereof) during the 20-day period commencing on
the date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.


Section 6.                                          Mandatory Prepayments.


a)    Mandatory Prepayments. Upon receipt by any Company or any of its
Subsidiaries of proceeds arising from a sale by the Company of substantially all
of its assets, the Company shall immediately pay or cause to be paid to the
Holder an amount equal to the lesser of (x) 100% of the net proceeds of such
sale and (y) the outstanding principal amount of the Obligations. If the Company
is required to make a mandatory prepayment pursuant to this Section 6(a), then
the Company shall take the same action with respect to all Outstanding Notes and
make such payments to all holders of Outstanding Notes on a pro rata basis based
upon the Principal Amount of each Outstanding Note.
7

--------------------------------------------------------------------------------


Section 7.                                          Negative Covenants.  As long
as any of the Notes are outstanding, unless the holders of at least 75% in the
Principal Amount of the then outstanding Notes shall have otherwise given prior
written consent, the Company shall not, and shall not permit any of the
Subsidiaries to, directly or indirectly:


a)    amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


b)    repay, repurchase or offer to repay, repurchase or otherwise acquire
shares of its Common Stock, Common Stock Equivalents or Junior Securities, other
than as to the Conversion Shares as permitted or required under the Transaction
Documents;


c)    pay dividends or distributions on Junior Securities of the Company;


d)    So long as the Company shall have any obligation under this Note, the
Company shall not, without the Holder’s written consent, sell, lease or
otherwise dispose of any significant portion of its assets outside the ordinary
course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition; or


e)    enter into any agreement with respect to any of the foregoing.


Section 8.                                          Redemption Upon Triggering
Events


a)    “Triggering Event” means, wherever used herein any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.            The Company fails to pay the principal hereof or interest thereon
when due on this Note, whether at maturity, upon acceleration or otherwise;


ii.            the Company shall fail to deliver Conversion Shares issuable upon
a conversion hereunder that comply with the provisions hereof prior to the fifth
Trading Day after such shares are required to be delivered hereunder, or the
Company shall provide written notice to any Holder, including by way of public
announcement, at any time, of its intention not to comply with requests for
conversion of any the Notes in accordance with the terms hereof;


iii.            the Company shall fail for any reason to pay in full the amount
of cash due pursuant to a Buy-In within five calendar days after notice therefor
is delivered hereunder within five days of the date due and payable;


iv.            the Company shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon a
conversion hereunder;


v.            unless specifically addressed elsewhere in this Note as a
Triggering Event, the Company shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach of
the Transaction Documents, and such failure or breach shall not, if subject to
the possibility of a cure by the Company, have been cured within 10 calendar
days after the date on which written notice of such failure or breach shall have
been delivered;


vi.            the Company effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to the Holder.
8

--------------------------------------------------------------------------------


vii.            the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of the
obligations in this Note, and such failure or breach shall not, if subject to
the possibility of a cure by the Company, have been cured within 10 calendar
days after the date on which written notice of such failure or breach shall have
been delivered;


viii.            the Company shall be party to a Change of Control Transaction
(exclusive of a Public Offering or Financing Transaction);


ix.            the Company shall have filed for protection under any bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights generally;


x.            the Company shall fail to have completed a Public Offering by the
Maturity Date; or


xi.            any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $25,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.


b)    Upon the occurrence of a Triggering Event, each Holder shall (in addition
to all other rights it may have hereunder or under applicable law) have the
right, exercisable at the sole option of such Holder, to require the Company to
redeem all of the Indebtedness then held by such Holder for a redemption price,
in cash, equal to the Triggering Redemption Amount.  The Triggering Redemption
Amount, in cash shall be due and payable within five Trading Days of the date on
which the notice for the payment therefor is provided by a Holder (the
“Triggering Redemption Payment Date”).  If the Company fails to pay in full the
Triggering Redemption Amount hereunder on the date such amount is due in
accordance with this Section, the Company will pay interest thereon at a rate
equal to the lesser of 18% per annum or the maximum rate permitted by applicable
law, accruing daily from such date until the Triggering Redemption Amount, plus
all such interest thereon, is paid in full.  For purposes of this Section, the
Indebtedness is outstanding until such date as the applicable Holder shall have
received Conversion Shares upon a conversion (or attempted conversion) thereof
that meets the requirements hereof or has been paid the Triggering Redemption
Amount in cash.


Section 9.                          Miscellaneous.


a)    Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above Attention: Arend Verweij via email:
averweij@insightinnovators.com or such other email or address as the Company may
specify for such purposes by notice to the Holders delivered in accordance with
this Section 9.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears on the books of the Company, at the principal place of business of such
Holder, as set forth in the Purchase Agreement.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Section prior
to 5:30 p.m. (New York City time) on any date, (ii) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth in this Section on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.
9

--------------------------------------------------------------------------------


b)    Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay liquidated damages, accrued dividends and accrued
interest, as applicable, on the Notes at the time, place, and rate, and in the
coin or currency, herein prescribed.


c)    Lost or Mutilated Note.  If a Holder’s Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note so mutilated,
lost, stolen or destroyed, but only upon receipt of evidence of such loss, theft
or destruction of such Note, and of the ownership hereof reasonably satisfactory
to the Company.


d)    Cost of Collection. If default is made in the payment of this Note, the
Company shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.


e)    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
without regard to the principles of conflict of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in Broward County, Florida (the “Florida Courts”).  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Florida Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such Florida Courts, or such Florida Courts are improper or inconvenient venue
for such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby.  If any party shall commence
an action or proceeding to enforce any provisions of this Note, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.


f)    Certain Amounts. Whenever pursuant to this Note the Company is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Company and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Company and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock.
10

--------------------------------------------------------------------------------



g)    Waiver.  Any waiver by the Company or a Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note or a waiver by any other Holders.  The failure of the Company or a
Holder to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Note on any other occasion.  Any waiver by the Company or
a Holder must be in writing.


h)    Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.


i)    Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.


j)    Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


k)    Currency.  All dollar amounts are in U.S. dollars.




SIGNATURE PAGE FOLLOWS
 
11

--------------------------------------------------------------------------------



SIGNATURE PAGE TO REPLACEMENT CONVERTIBLE NOTE






 IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue
Date.



 
IDdriven, INC.
 
 
By: /s/ Arend D. Verweij
    Arend D. Verweij, Chief Executive Officer  

 

 
12

--------------------------------------------------------------------------------



EXHIBT A


DEFINITIONS


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.
 “Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Buy-In” shall have the meaning set forth in Section 4(c)(iv).
“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d‑5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company (other than by means of conversion of the
Indebtedness), (b) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
Company or the successor entity of such transaction, (c) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one‑half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Issue Date (or by those individuals who are serving as members of the Board of
Directors on any date whose nomination to the Board of Directors was approved by
a majority of the members of the Board of Directors who are members on the Issue
Date), or (e) the execution by the Company of an agreement to which the Company 
is a party or by which it is bound, providing for any of the events set forth in
clauses (a) through (d) above.
 “Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the Company’s common stock, par value $0.001 per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Conversion Amount” means the sum of the Principal Amount, accrued interest and
any other amounts due under this Note.
“Conversion Date” shall have the meaning set forth in Section 4(a).
“Conversion Price” shall have the meaning set forth in Section 4(b).
 “Interest Payment Date” shall have the meaning set forth in the first paragraph
of this Note.
13

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Financing Transaction” shall have the meaning set forth in Section 4(c).
 “GAAP” means United States generally accepted accounting principles.
“Holder” shall have the meaning given such term in the first paragraph of this
Note.
“Junior Securities” means the Common Stock, all other Common Stock Equivalents
and preferred stock of the Company other than those securities which are
explicitly senior or pari passu to the Note in payment rights or liquidation
preference.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Liquidation” shall have the meaning set forth in Section 3.
“Florida Courts” shall have the meaning set forth in Section 9(e).
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
“Issue Date” means the date of the first issuance of any of the Notes.
“Note” shall have the meaning set forth in the first paragraph of this Note and
the term “Notes” shall mean all of the Notes issued by the Company pursuant to
the Purchase Agreement.
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Issue Date, among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.
“Public Offering” shall have the meaning set forth in Section 4(c).
“Registration Statement” means a registration statement covering the resale of
the Underlying Shares by each Holder.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of December 18, 2015, among IDdriven, INC., a Nevada corporation and the
original Holders, as amended, modified or supplemented from time to time in
accordance with its terms.
 “Share Delivery Date” shall have the meaning set forth in Section 4(d).
“Principal Amount” shall have the meaning set forth in the first paragraph of
this Note.
14

--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company.
 “Trading Day” means any day on which the Company’s Common Stock is quoted on
the OTC Markets or the principal securities exchange or securities market on
which the Company’s Common Stock is then traded; provided that "Trading Day"
shall not include any day on which any trading volume is not reported, the
Company’s Common Stock are scheduled to trade on such exchange or market for
less than 4.5 hours or any day that the Company’s Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).
“Transaction Documents” means this Note and the Securities Purchase Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated pursuant to
the Securities Purchase Agreement.
“Triggering Event” shall have the meaning set forth in Section 8(a).
“Triggering Redemption Amount” means the sum of (a) the Principal Amount, (b)
all accrued but unpaid interest thereon and (c) all liquidated damages and other
costs, expenses or amounts due in respect of this Note.
“Triggering Redemption Payment Date” shall have the meaning set forth in Section
8(b).
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of this Note and issued and issuable in lieu of the
cash payment of interest on the Principal Amount in accordance with the terms of
this Note.
 

 


15

--------------------------------------------------------------------------------

ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT PROMISSORY NOTE)


The undersigned hereby elects to convert $[__] principal amount of the Note
(defined below) into that number of shares of Common Stock to be issued pursuant
to the conversion of the Note (“Common Stock”) as set forth below, of IDdriven,
INC., a Nevada corporation (the “Company”) according to the conditions of the
Convertible Promissory Note of the Company dated as of March [__], 2016 (the
“Note”), as of the date written below. No fee will be charged to the Holder for
any conversion, except for transfer taxes, if any.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Balance of Principal Amount of the Note prior to Conversion: _______________
 
Principal Amount of Note to be Converted: ________________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:____________________________________________
 
Balance of Principal Amount of Note subsequent to Conversion: ________________
 
Address for Delivery: ______________________
or
DWAC Instructions:
Broker no: _________
Account no: ___________
 
 
[HOLDER]
 
By:___________________________________
     Name:
     Title:




 




16